Exhibit 10.3

 

 

 

FIRST AMENDMENT TO LOAN AGREEMENT, RATIFICATION OF LOAN

DOCUMENTS AND OMNIBUS AMENDMENT

Dated as of November 2, 2011

Between

EMPIRE STATE LAND ASSOCIATES L.L.C. and

EMPIRE STATE BUILDING ASSOCIATES L.L.C.,

collectively, as Borrower,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Agent,

THE LENDERS NAMED HEREIN,

as Lender,

and

HSBC BANK USA, NATIONAL ASSOCIATION

and

DEKABANK DEUTSCHE GIROZENTRALE,

as Lead Arrangers

Property: Empire State Building

                New York, New York

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LOAN AGREEMENT, RATIFICATION OF LOAN

DOCUMENTS AND OMNIBUS AMENDMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT, RATIFICATION OF LOAN DOCUMENTS AND
OMNIBUS AMENDMENT, dated as of November 2, 2011 (this “First Amendment”),
between EMPIRE STATE LAND ASSOCIATES L.L.C., a New York limited liability
company, having its principal place of business c/o Malkin Holdings LLC, One
Grand Central Place, 60 East 42nd Street, New York, New York 10165 (“ESLA”),
EMPIRE STATE BUILDING ASSOCIATES L.L.C., a New York limited liability company,
having its principal place of business c/o Malkin Holdings LLC, One Grand
Central Place, 60 East 42nd Street, New York, New York 10165 (“ESBA” and
together with ESLA, collectively, “Borrower”), and HSBC BANK USA, NATIONAL
ASSOCIATION, a bank organized under the laws of the United States of America
(“HSBC”), having an address at 452 Fifth Avenue, New York, New York 10018, as
administrative agent (including any of its successors and assigns, “Agent”) for
itself and the other Lenders signatory hereto (collectively, together with such
other co-lenders as may exist from time to time, “Lenders” and individually,
each a “Lender”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders and Borrower entered into that certain Loan Agreement,
dated as of July 26, 2011 (“Loan Agreement”), pursuant to which the Lenders made
a loan to Borrower in the original principal amount of $235,000,000 (the
“Original Loan Amount”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Agreement; and

WHEREAS, of even date herewith, (a) HSBC entered into that certain Assignment
and Acceptance with Bank of America, N.A. (“BOA”) pursuant to which HSBC
assigned a portion of its interest in the Loan to BOA, (b) HSBC entered into
that certain Assignment and Acceptance with Capital One, National Association
(“Capital One”) pursuant to which HSBC assigned a portion of its interest in the
Loan to Capital One, (c) DekaBank entered into that certain Assignment and
Acceptance with BOA pursuant to which DekaBank assigned a portion of its
interest in the Loan to BOA, and (d) DekaBank entered into that certain
Assignment and Acceptance with Capital One pursuant to which DekaBank assigned a
portion of its interest in the Loan to Capital One ((a) through (d) being
collectively referred to as the “Assignments”); and

WHEREAS, Agent, Lenders and Borrower desire to amend the Loan Agreement to,
among other things, increase the Original Loan Amount to $300,000,000 (the
“Amended Loan Amount”).

NOW, THEREFORE, in consideration of the covenants set forth in this First
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are



--------------------------------------------------------------------------------

hereby acknowledged by the parties hereto, the parties hereto hereby agree,
represent and warrant as follows:

1. Definitions.

(a) The definitions of “Loan”, “Loan Amount”, and “Note” are hereby deleted from
Section 1.1 of the Loan Agreement in their entirety and the following
definitions are hereby substituted therein in lieu thereof:

““Loan” shall mean the loan in the original principal amount of Three Hundred
Million and 00/100 Dollars ($300,000,000.00) made by Lenders to Borrower
pursuant to this Agreement.

“Loan Amount” shall mean Three Hundred Million and 00/100 Dollars
($300,000,000.00).

“Note” shall mean that certain Consolidated, Amended and Restated Promissory
Note, dated as of July 26, 2011, between Borrower and Lenders in the original
principal amount of One Hundred Fifty-Nine Million and 00/100 Dollars
($159,000,000.00) (the “Original Note”), which Original Note was split pursuant
to that certain Note Splitter and Modification Agreement, dated as of July 26,
2011, between Borrower and Lenders into the following Notes: that certain
Promissory Note A-1, dated as of July 26, 2011, in the principal amount of
$91,340,425.53 and that certain Promissory Note A-2, dated as of July 26, 2011,
in the principal amount of $67,659,574.47 (collectively, the “Original
Replacement Notes”), and which Original Replacement Notes were replaced as of
November 1, 2011 with the following notes: that certain Replacement Promissory
Note A-1, dated as of July 26, 2011, in the principal amount of $53,000,000.00,
that certain Replacement Promissory Note A-2, dated as of July 26, 2011, in the
principal amount of $42,400,000.00, that certain Replacement Promissory Note
A-3, dated as of July 26, 2011, in the principal amount of $31,800,000.00, and
that certain Replacement Promissory Note A-4, dated as of July 26, 2011, in the
principal amount of $31,800,000.00 (as each of the same may be amended,
supplemented, restated, increased, extended and consolidated, substituted or
replaced from time to time, collectively, the “Replacement Notes”). The
Replacement Notes shall as of November 2, 2011 replace and supersede in their
entirety the Original Replacement Notes. In addition, the term Note shall
include the Series Notes, as applicable.”

(b) The following definition is hereby added to Section 1.1 of the Loan
Agreement in the appropriate alphabetical order:

““First Amendment” shall have the meaning set forth in the Preamble hereof.”

 

2



--------------------------------------------------------------------------------

2. Initial Advance; Subsequent Advances. Section 2.1.2 of the Loan Agreement is
hereby amended to delete the reference to Two Hundred Thirty-Five Million and
00/100 Dollars ($235,000,000.00) therefrom and to replace the same with Three
Hundred Million and 00/100 Dollars ($300,000,000.00).

3. Lenders’ Ratable Share. Schedule IV of the Loan Agreement is hereby deleted
therefrom in its entirety and replaced with Schedule IV attached hereto.

4. Agent’s Register. Section 10.25(g) of the Loan Agreement is hereby amended to
delete the parenthetical included therein in its entirety and replace the same
with the following parenthetical:

“(and, in the case of an Assignee that is not then an Eligible Assignee, a
Lender or an Affiliate of a Lender, by Borrower and Agent)”.

5. Eligible Assignee. Capital One hereby represents and warrants that Capital
One is an Eligible Assignee and BOA hereby represents and warrants that BOA is
an Eligible Assignee. Borrower acknowledges that since Capital One and BOA are
Eligible Assignees, Borrower had no consent rights with respect to the
Assignments.

6. Credit Party Representations. Borrower represents and warrants that:

(a) Each of the representations and warranties of the Credit Parties and
Guarantor contained or incorporated in the Loan Agreement, as amended by this
First Amendment or any of the other Loan Documents, is true and correct in all
material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date);

(b) As of the date hereof and immediately after giving effect to this First
Amendment and the actions contemplated hereby, no Default or Event of Default
has occurred and is continuing;

(c) Each Credit Party and Guarantor has taken all necessary action to authorize
the execution, delivery and performance of this First Amendment by it and has
the power and authority to execute, deliver and perform under this First
Amendment and all the transactions contemplated hereby. This First Amendment has
been duly and validly executed and delivered by each Credit Party and Guarantor
and constitutes a legal, valid and binding obligation of such Person,
enforceable in accordance with its terms except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);

(d) No consent, approval authorization or order of any court or Governmental
Authority or other Person is required for the execution, delivery and
performance by a Credit Party or Guarantor or compliance by any such Person with
this First Amendment, other than those which have been obtained by Borrower or
such Person, as applicable; and

 

3



--------------------------------------------------------------------------------

(e) The execution and delivery of this First Amendment by each Credit Party and
Guarantor and the performance of its obligations hereunder will not conflict
with any provision of any law or regulation to which such Person is subject, or
conflict with, result in the breach of, or constitute a default under any of the
terms, conditions or provisions of any such Person’s organizational documents or
any agreement or instrument to which such Person is a party or by which it is
bound, the result of which breach or default of any such agreement or instrument
would reasonably be expected to have, or does have a Material Adverse Effect, or
any order or decree applicable to such Person or result in the creation or
imposition of any lien, in a material amount, on any of such Person’s assets or
property (other than pursuant to the Loan Documents).

7. Acknowledgement by Agent. Pursuant to Section 10.25(g) of the Loan Agreement,
Agent hereby acknowledges that it has received the Assignments and has recorded
the information contained in the Assignments in Agent’s Register. Agent hereby
gives notice to Borrower and the Lenders of Agent’s acceptance of the
Assignments and the recordation of the Assignments in Agent’s Register.

8. Other References. All references in the Loan Documents to the Loan Agreement
shall mean the Loan Agreement, as modified by this First Amendment, and as the
same may hereafter be supplemented, amended, modified, extended, renewed,
restated or replaced from time to time.

9. Omnibus Amendment to All Loan Documents. As of the date hereof, each
reference in any of the Loan Documents to Two Hundred Thirty-Five Million and
00/100 Dollars ($235,000,000.00) shall be deemed to mean Three Hundred Million
and 00/100 Dollars ($300,000,000.00). The parties hereby acknowledge and agree
that no re-loan or re-advance have become secured by any of the Loan Documents.

10. Ratification of Loan Documents. Agent, Lenders and the Credit Parties hereby
ratify and confirm the Loan Agreement and the other Loan Documents, as modified
hereby. Except as modified and amended by this Amendment, the Loan, the Loan
Agreement and the other Loan Documents and the respective obligations of Agent,
Lenders and the Credit Parties thereunder shall be and remain unmodified and in
full force and effect.

11. Ratification of Environmental Indemnity and Guaranty. Guarantor hereby
ratifies and confirms the Environmental Indemnity and the Guaranty, as modified
hereby. Except as modified and amended by this Amendment, the Environmental
Indemnity and Guaranty and the obligations of Guarantor thereunder shall be and
remain unmodified and in full force and effect.

12. Continued Force and Effect. This First Amendment is not intended to, and
shall not be construed to, effect a novation, and except as expressly provided
in this First Amendment, the Loan Agreement has not been modified, amended,
cancelled, terminated, released, satisfied, superseded or otherwise invalidated
by execution of this First Amendment. In the event of any conflict between the
terms of this First Amendment and the terms of the Loan Agreement, the terms of
this First Amendment shall control.

 

4



--------------------------------------------------------------------------------

13. Governing Law. This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York pursuant to Section 5-1401 of
the General Obligations Law without regard to its principles of conflicts of
laws.

14. Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and permitted assigns.

15. Further Assurances. From time to time, upon the request of Agent, Borrower
shall promptly and duly execute, acknowledge and deliver any and all such
further instruments and documents as Agent may deem reasonably necessary or
desirable to confirm this First Amendment and the terms and conditions hereof,
to carry out the purpose and intent hereof or to enable Agent to enforce any of
its rights hereunder.

16. Modifications. No modification, amendment, extension, discharge, termination
or waiver of any provision of this First Amendment shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the specific purpose, for which given.

17. Entire Agreement. This First Amendment contains the entire agreement of the
parties hereto in respect of the transactions contemplated hereby, and all prior
agreements among or between such parties, whether oral or written are superseded
by the terms of this First Amendment.

18. Interpretation. Wherever possible, each provision of this First Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this First Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this First Amendment.

19. Headings. The Section headings in this First Amendment are included herein
for convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.

20. Counsel. Each party to this First Amendment understands that this is a
legally binding agreement that may affect such party’s rights. Each party hereto
represents to each other party hereto that it has obtained independent counsel
and received legal advice about the meaning and legal significance of this First
Amendment.

21. Construction. Should any provision of this First Amendment require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any party by reason of the rule of construction that a
document is to be construed more strictly against the party who itself or
through its agent prepared the same, it being agreed that all parties to this
First Amendment participated in the preparation hereof.

 

5



--------------------------------------------------------------------------------

22. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute one and the same instrument and shall
become effective when copies hereof, when taken together, bear the signatures of
each of the parties hereto and it shall not be necessary in making proof of this
instrument to produce or account for more than one of such fully executed
counterparts. Manually executed counterparts of this Agreement shall be
delivered to all parties hereto; provided, that delivery of a signature of this
Agreement by facsimile transmission or by .pdf, .jpeg, .TIFF or other form of
electronic mail attachment shall be effective as delivery of a manually executed
counterpart hereof prior to manual delivery thereof.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

[SIGNATURE PAGES TO FOLLOW]

 

6



--------------------------------------------------------------------------------

 

BORROWER:

EMPIRE STATE LAND ASSOCIATES L.L.C.,

a New York limited liability Company

By:  

Empire State Building Associates L.L.C., its Sole Member

 

  By:   /s/ Peter L. Malkin             Peter L. Malkin, Member

 

  By:   /s/ Anthony E. Malkin             Anthony E. Malkin, Member

 

  By:   /s/ Thomas N. Keltner             Thomas N. Keltner, Jr., Member

 

EMPIRE STATE BUILDING ASSOCIATES L.L.C.,

a New York limited liability company

By:  

Empire State Building Associates L.L.C., its Sole Member

By:

 

/s/ Peter L. Malkin        

 

Peter L. Malkin, Member

By:   /s/ Anthony E. Malkin           Anthony E. Malkin, Member By:   /s/ Thomas
N. Keltner           Thomas N. Keltner, Jr., Member

[signatures continue on next page]



--------------------------------------------------------------------------------

 

 

AGENT:

HSBC BANK USA, NATIONAL

    ASSOCIATION, as Agent

By:   /s/ Barbara Isaacman            Name: Barbara Isaacman   Title: Vice
President

[signatures continue on next page]



--------------------------------------------------------------------------------

 

 

LENDER:

HSBC BANK USA, NATIONAL

ASSOCIATION

 

  By :   /s/ Barbara Isaacman              Name: Barbara Isaacman     Title:
Vice President

 

Applicable Lending Office:

452 Fifth Avenue, 24th Floor

New York, New York 10018

Attention: Commercial Mortgage Servicing Department

[signatures continue on next page]



--------------------------------------------------------------------------------

 

LENDER: DEKABANK DEUTSCHE GIROZENTRALE,

 

By:   /s/ Michael McAuliffe            Name: Michael McAuliffe   Title: Managing
Director By:   /s/ Bjorn Kronsbein           Name: Bjorn Kronsbein   Title:
Senior Associate

 

Applicable Lending Office:

Mainzer Landstrasse 16

60325 Frankfurt am Main, Germany

Attention: Bjoern Kronsbein

[signatures continue on next page]



--------------------------------------------------------------------------------

 

LENDER: BANK OF AMERICA, N.A. By:   /s/ Kimberly B. McKee            Name:
Kimberly B. McKee   Title: Senior Vice President

 

Applicable Lending Office:

One Bryant Park, 35th Floor

New York, New York 10036

Attention: Kimberly B. McKee, Senior Vice President

[signatures continue on next page]



--------------------------------------------------------------------------------

 

LENDER: CAPITAL ONE, NATIONAL ASSOCIATION By:   /s/ Laura B. Cohen   Name: Laura
B. Cohen   Title: Vice President

 

Applicable Lending Office:

90 Park Avenue, 6th Floor

New York, New York 10016

Attention: Ellen R. Houghton, Vice President

[signatures continue on next page]



--------------------------------------------------------------------------------

With respect to Section 10 only:

 

CREDIT PARTY:

EMPIRE STATE BUILDING COMPANY

        L.L.C., a New York limited liability

        company

By:   /s/ Anthony E. Malkin           Anthony E. Malkin, Authorized Signatory

 

ESB OBSERVATORY LLC, a New York limited

        liability company

By:   /s/ Anthony E. Malkin           Anthony E. Malkin, Authorized Signatory

[signatures continue on next page]



--------------------------------------------------------------------------------

With respect to Section 11 only:

GUARANTOR: /s/ Anthony E. Malkin         Anthony E. Malkin, an individual



--------------------------------------------------------------------------------

SCHEDULE IV

LENDERS’ RATABLE SHARE

 

September 30, September 30,

Lender’s Name

     Ratable Loan
Amount        Percentage/Ratable
Share  

HSBC BANK USA, National Association

     $ 100,000,000.00           33 1/3 % 

DEKABANK DEUTSCHE GIROZENTRALE

     $ 80,000,000.00           26 2/3 % 

BANK OF AMERICA, N.A.

     $ 60,000,000.00           20 % 

CAPITAL ONE, National Association

     $ 60,000,000.00           20 % 